Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 8 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein the electrical lead of the heating element is connected to the carrier layer, in particular attached and/or cemented on the carrier layer, and/or woven and/or stitched on one surface and/or into the carrier layer." in lines 2-6.  It is unclear what the scope of the connection of the electrical lead is to the carrier layer? The examiner suggest amending to claim to indicate how the electrical lead of the heating element is particularly attached to the carrier layer. For example: the electrical lead of the heating element is connected to the carrier layer by being at least one of attached on the carrier layer, cemented on the carrier layer, woven on one 
Claim 11 recites the limitation "wherein the footwear is made reinforced at least in zones, in particular on the shank and/or on the bottom of the foot part." in lines 2-4.  It is unclear what the scope of the reinforced footwear is to the foot part? The examiner suggest amending to claim to indicate where the reinforced footwear in particularly is located. For example: the footwear is made reinforced at least in zones, at least one of the shank of the foot part and the bottom of the foot part.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Leabman (US 2015/0333572 A1).
With respect to claim 1, Leabman discloses of a footwear (500), in particular a sock (Para. 0009, 0039; Figure 5), comprising a shank (See Figure 5 of Leabman below) with one shank end (See Figure 5 of Leabman below) for accommodating a lower leg (Figure 5), a foot part (See Figure 5 of Leabman below) located on the shank (See Figure 5 of Leabman below) with a top and a bottom for accommodating a foot (Figure 5), and a toe flap (See Figure 5 of Leabman below) located on the foot part (See Figure 5 of Leabman below) for accommodating toes (Figure 5), the footwear (500) having at least one heating element (402) with terminals (Note: the examiner interprets that the battery is rechargeable that inherently is connected by terminals. Batteries are generally connected to a circuit through a terminal (i.e. wire terminal connected to battery terminals) to ensure easy installment and replacement) for a voltage source (312) (Para. 0039; Figure 5), wherein the heating element (402) is located in the zone of the foot part (See Figure 5 of Leabman below) on the top of the foot part (See Figure 5 of Leabman below; Para. 0039).


[AltContent: textbox (Ankle Flap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Toe Flap)][AltContent: textbox (Foot Part)][AltContent: textbox (Shank)][AltContent: textbox (Heating sock)]
    PNG
    media_image1.png
    684
    479
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzo (US 3,293,405 A) in view of Wrightenberry (US 5,675,992 A).
With respect to claim 1, Costanzo discloses of a footwear (10), in particular a sock (Col. 3, lines 5-10; Figure 1), comprising a shank (10C) with one shank end (i.e. the upper portion of the shank 10C) for accommodating a lower leg, a foot part (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) located on the shank (10C) with a top and a bottom for accommodating a foot, and a toe part (10A) located on the foot part (Figure 1) and the footwear (10) having at least one heating element (12, 22,23) with terminals (19, 20) for a voltage source (15), wherein the heating element (12, 22, 23) is located in the zone of the foot part (See Figure 1) on the top of the foot part (Col. 3, lines 12-28 and 51-60; Figure 1).
[AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: textbox (Heating Element)][AltContent: arrow][AltContent: textbox (Foot Part)][AltContent: textbox (Heal Part)][AltContent: textbox (Shank)][AltContent: textbox (Toe Part)][AltContent: textbox (Sock)]
    PNG
    media_image2.png
    382
    499
    media_image2.png
    Greyscale


Costanzo is silent regarding a toe flap located on the foot part for accommodating toes. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for a toe flap 14 located on the foot part 12 for accommodating toes (Col. 3, lines 40-60; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Toe Flap)]
    PNG
    media_image3.png
    846
    556
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo with Wrightenberry, to modifying the toe part of the sock as taught by Costanzo with the toe flap of the sock as taught by Wrightenberry for the purpose of providing a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.

With respect to claim 5, Costanzo discloses that the heating element (12, 22, 23) is located on the inside of the footwear (10), in particular sewn on or cemented on (Col. 2, line 28-30; Col. 3, lines 12-18; Col. 3, line 67 thru Col. 4, line 3; Figures 1-3).

With respect to claim 7, Costanzo discloses of a seam, in particular a linking seam, for closing the footwear (10) is located at the bottom of the foot part (i.e. located 
Costanzo is silent regarding a seam, in particular a linking seam, for closing the footwear is located between the toe flap and the bottom of the foot part. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for a seam 40, 50, in particular a linking seam 50 for closing the footwear 10 is located between toe flap 14 and the bottom of the foot part 12 (Col. 3, lines 40-60; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo with Wrightenberry, to modifying the toe part of the sock as taught by Costanzo with the linking seam of the toe flap of the sock as taught by Wrightenberry for the purpose of providing a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.

With respect to claim 10, Costanzo discloses that the terminals (19, 20) for the voltage source (15) are located in the zone (11) of the shank end (10C), in particular in a cuff zone (16) (Col. 3, lines 5-18, Figures 1-2 and 6).

Claims 2-4, 6, 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzo (US 3,293,405 A) in view of Wrightenberry (US 5,675,992 A) as applied to claim 1 above, and further in view of Macher et al (US 2012/0193342 A1).
[AltContent: rect]With respect to claim 2, the modification of Costanzo and Wrightenberry as set forth in claim 1 above, teaches that the heating element (12, 22, 24) has at least one carrier layer (24) with a length in one direction with at least one electrical lead (22, 23) (Col. 3, lines 51-60; Figures 2-3).
[AltContent: rect]
    PNG
    media_image4.png
    359
    499
    media_image4.png
    Greyscale

However the modification of Costanzo and Wrightenberry does not discloses that the heating element has at least one carrier layer whose length can be changed in one direction, and wherein at least one electrical lead is located in an undulatory manner at least in zones on the carrier layer.
However, in the same field of endeavor of electrically heatable socks, Macher et al teaches the heating element (8, 9) has at least one carrier layer (28) whose length can be changed in one direction (Para. 0048-0049; Figures 1-2 and 6), and wherein at least one electrical lead (9) is located in an undulatory manner at least in 

    PNG
    media_image5.png
    265
    204
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    141
    243
    media_image6.png
    Greyscale


Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Costanzo, as modified by Wrightenberry, to incorporate the teaches of Macher et al by applying a heating element in an undulatory configuration on to a flexible background material, thereby allowing the prevention of mechanical damage of the heating element or of the supply lines is achieved, as a result of which the anticipated lifespan of the sock can be increased. 

With respect to claim 3, Costanzo discloses that the electrical lead (22, 23) of the heating element (12, 22, 23) is connected to the carrier layer (24), by being attached or cemented on the carrier layer (24) (Col. 3, line 61 through Col. 4, line 3; Figures 1-2).

With respect to claim 4, Costanzo discloses that the heating element (12, 22, and 23) consists of a supply lead (23) and a heating zone (12) (Col. 3, lines 51 thru Col. 4, line 3; Figures 1-3).

With respect to claim 6, Costanzo discloses the heating element (12, 22, and 23), in particular the heating zone (12), is located in the toe portion (10A) (Col. 3, lines 12-28 and 51-60; Figure 1).
Costanzo is silent regarding of a toe flap. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for a toe flap 14 (Col. 3, lines 40-60; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo with Wrightenberry, to modifying the toe part of the sock as taught by Costanzo with the toe flap of the sock as taught by Wrightenberry for the purpose of providing a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.

With respect to claim 8, the modification of Costanzo and Wrightenberry disclose substantially all features as set forth in claim 4 above such that the carrier layer (24) of the heating element (12, 22, 23), at least in zones, in particular in a zone (11) of the terminals (19, 20) and in a further zone (10A-10C) of the transition from the supply lead (22-23) to the heating zone (12) (Col. 3, lines 61 thru Col. 4, line 3; Figure 1-2 and 6).
However the modification of Costanzo and Wrightenberry does not discloses stiffeners that oppose a change in the length of the carrier layer.
However, in the same field of endeavor of electrically heatable socks, Macher et al teaches of stiffeners 32 that oppose a change in the length of the carrier layer 28 (Para. 0049-0051; Figures 1-2 and 6). Based on the teachings of Macher et al, it is known in the field of endeavor of electrically heatable socks to provide a reinforcing element that is applied on a flexible background material.
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Costanzo, as modified by Wrightenberry, to incorporate the teaching of Macher et al by applying a reinforcing element that is applied onto a flexible background material, thereby allowing the prevention of mechanical damage of the heating element or of the supply lines is achieved, as a result of which the anticipated lifespan of the sock can be increased.

With respect to claim 18, Costanzo discloses that the at least one carrier layer (24) is a suitable binding cover such as foil (25) with insulation (Col. 3, lines 51-60; Figures 2-3).
However the modification of Costanzo and Wrightenberry does not discloses that the at least one carrier layer is elastic.
However, in the same field of endeavor of electrically heatable socks, Macher et al teaches the heating element (8, 9) has at least one carrier layer (28) is flexible and stretchable (Para. 0011; Figures 1-2 and 6). Based on the teachings of Macher et al, it is known in the field of endeavor of electrically heatable socks to provide a flexible and stretchable background material.
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Costanzo, as modified by Wrightenberry, to incorporate the teaches of Macher et al by applying a heating element to a flexible and stretchable background material, thereby allowing the prevention of mechanical damage of the heating element or of the supply lines is achieved, as a result of which the anticipated lifespan of the sock can be increased.

With respect to claim 19, Costanzo discloses that the heating element (12, 22, 23) consists of a supply lead (22, 23) and a heating zone (13) (Col. 3, lines 5-18; Figures 1-2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Costanzo (US 3,293,405 A) in view of Wrightenberry (US 5,675,992 A) as applied to claim 1 above, and further in view of West (US 2002/0088788 A1). 
With respect to claim 9, Costanzo discloses that the heating element (12, 22, 23) is located from the toe portion (10A) (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) and then along the shank (10C), in particular laterally along, as far as the shank end (11) (Col. 3, lines 5-18; Figures 1).
Costanzo is silent regarding of the heating element is located from the toe flap over the top of the foot part and the along the shank. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for a toe flap 14 (Col. 3, lines 40-60; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit.
In the same field of endeavor of electrically heatable socks, West teaches that it is known in the art of socks to allow the heating element (13) to be located from the toe part over the top of the foot part and then along the shank (Para. 0037-0038; Figure 3). The advantage of combining the teaches of West in that of the combination of Costanzo and Wrightenberry is that doing so would provide control of one's body temperature under these circumstances minimizes the risk of hypothermia and also enhances efficiency and effectiveness in performing the task at hand. 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shank)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Foot Part)][AltContent: textbox (Toe Part)][AltContent: arrow][AltContent: textbox (Heating Element)]
    PNG
    media_image7.png
    614
    499
    media_image7.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo with Wrightenberry, to modifying the toe part of the sock as taught by Costanzo with the toe flap of the sock as taught by Wrightenberry for the purpose of providing a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo and Wrightenberry with West, to modifying the location of heating element within the sock as taught by Costanzo and Wrightenberry with locating the heating element above the foot portion of the sock as taught by West for the purpose of providing control of one's body .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Costanzo (US 3,293,405 A) in view of Wrightenberry (US 5,675,992 A) as applied to claim 1 above, and further in view of Macher et al (US 2012/0193342 A1).
With respect to claim 11, Costanzo in view of Wrightenberry, as applied to claim 1, does not explicitly disclose the footwear is made reinforced at least in zones, in particular on the shank and/or on the bottom of the foot part. 
However, in the same field of endeavor of the electrically heatable socks, Macher et al that it is known in the art to provide the footwear (1) is made reinforced at least in zones, in particular on the shank (30) (i.e. the Achilles tendon is on the lower end of the shank; Para. 0030; Figure 1).
Based on the teachings of Macher et al, it is known in the field of endeavor of electrically heatable socks to provide reinforcement of the footwear on the shank zone. 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention to modify Costanzo, as modified by Wrightenberry, to incorporate the teaching of Macher et al by applying a reinforcing element that is applied into the shank zone, thereby allowing the prevention of mechanical damage of the heating element or of the supply lines is achieved, as a result of which the anticipated lifespan of the sock can be increased.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzo (US 3,293,405 A) in view of Wrightenberry (US 5,675,992 A) as applied to claim 1 above, and further in view of West (US 2002/0088788 A1).
With respect to claim 12, Costanzo in view of Wrightenberry, as applied to claim 1, does not explicitly disclose the heating element is located in the region of the foot part on the top of the foot part. 
In the same field of endeavor of electrically heatable socks, West teaches that it is known in the art of socks to allow the heating element (13) is located in the region of the foot part on the top of the foot part (Para. 0037-0038; Figure 3). The advantage of combining the teaches of West in that of the Costanzo in view of Wrightenberry is that doing so would provide control of one's body temperature under these circumstances minimizes the risk of hypothermia and also enhances efficiency and effectiveness in performing the task at hand. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo and Wrightenberry with West, to modifying the location of heating element within the sock as taught by Costanzo and Wrightenberry with locating the heating element above the foot portion of the sock as taught by West for the purpose of providing control of one's body temperature under these circumstances minimizes the risk of hypothermia and also enhances efficiency and effectiveness in performing the task at hand.

With respect to claim 13, Costanzo discloses that the shank end (10C) to the toe portion (10A) is produced, in particular knitted, in the form of a tube (Figure 1), so that 
Costanzo is silent regarding of the shank end to the toe flap is produced, in particular knitted, in the form of a tube. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for the shank end 18 to the toe flap 14 is produced, in particular knitted, in the form of a tube 44 (Col. 3, lines 40-50; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo with Wrightenberry, to modifying the toe part of the sock as taught by Costanzo with the toe flap of the sock as taught by Wrightenberry for the purpose of providing a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.

With respect to claim 14, Costanzo disclose that the heating element (12, 22, 23) is located on the inside of the footwear (10), in particular cemented on the suitable binding (Col. 3, line 71 thru Col. 4, line 3; Figure 1-2).

With respect to claim 15, Constanzo disclose that the heating element (12, 22, 23), in particular the heating zone (13), is located in the toe portion (10A), in particular cemented on the suitable binding (Col. 3, line 71 thru Col. 4, line 3; Figure 1-2).
Costanzo is silent regarding of a toe flap. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for a toe flap (14) (Col. 3, lines 40-50; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo with Wrightenberry, to modifying the toe part of the sock as taught by Costanzo with the toe flap of the sock as taught by Wrightenberry for the purpose of providing a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.

With respect to claim 16, Costanzo discloses that the heating element (12, 22, 23) is located and sewn on in the toe part (10A) and from the toe part (10A) through the foot part (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) along the shank (10C) in particular laterally along, as far as the shank end (11) (Col. 3, lines 5-18; Figure 1).
However the modification of Costanzo and Wrightenberry does not discloses the heating element is located, in particular sewn on or cemented on, from the toe flap over the top of the foot part and along the shank, in particular laterally along, as far as the shank end.
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for a toe flap 14 (Col. 3, lines 40-60; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit.
In the same field of endeavor of electrically heatable socks, West teaches that it is known in the art of socks to allow the heating element (13) is located, in particular sewn on or cemented on (Para. 0043), from the toe (Figure 3) over the top of the foot part (Figure 3) and along the shank (16), in particular laterally along, as far as the shank end (Para. 0037-0038; Figure 3). The advantage of combining the teaches of West in that of the combination of Costanzo and Wrightenberry is that doing so would provide control of one's body temperature under these circumstances minimizes the risk 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo with Wrightenberry, to modifying the toe part of the sock as taught by Costanzo with the toe flap of the sock as taught by Wrightenberry for the purpose of providing a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo and Wrightenberry with West, to modifying the location of heating element within the sock as taught by Costanzo and Wrightenberry with locating the stitched in heating element above the foot portion of the sock as taught by West for the purpose of providing control of one's body temperature under these circumstances minimizes the risk of hypothermia and also enhances efficiency and effectiveness in performing the task at hand.

With respect to claim 17, Costanzo discloses that the pocket opening between the bottom of the foot (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) and the two portion (10A) is closed by a sewing, in particular a linking seam (Col. 3, lines 19-28; Figure 1). 
Costanzo is silent regarding of a toe flap. 
In the same field of endeavor of socks, Wrightenberry teaches that it is known in the art of socks to allow for a toe flap (14) (Col. 3, lines 40-50; Figures 1-2). The advantage of combining the teachings of Wrightenberry in that of Costanzo is that doing so would provide a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo with Wrightenberry, to modifying the toe part of the sock as taught by Costanzo with the toe flap of the sock as taught by Wrightenberry for the purpose of providing a need for a double layer sock that ensures alignment of the layers but does not unduly restrict relative movement between the inner and outer layers, thereby minimizing movement between the inner layer and foot and providing for a more comfortable fit of toes.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Costanzo (US 3,293,405 A) in view of Wrightenberry (US 5,675,992 A) in view of Macher et al (US 2012/0193342 A1) as applied to claim 4 above, and further in view of Balzano (US 5,565,124 A).
With respect to claim 20, Costanzo in view of Wrightenberry in view of Macher et al, as applied to claim 4, does not explicitly disclose that the electrical lead of the heating element in the zone of the supply lead has a lower ohmic resistance than in the area of the heating zone.
However, Balzano teaches that the electrical lead 20, 21 of the heating element 15-16, 18 in the zone 14, 17 of the supply lead has a lower ohmic resistance than in the area of the heating zone 19 (Col. 3, lines 30-54; Col. 5, lines 2-21; Figure 1-3). Balzano teaches that a battery pack 24 may be detachably carried along the edge of the boot top with electrical conductors extending into connection with the bus lines 20 and 21.  In many instances, the power source may be carried on the flexible circuit heater 14 itself, as suggested by FIG. 2, and an on/off switch 25 may be included (Col. 3, line 66 thru Col. 4, line 8; Figure 2). Since Balzano discloses that 20, 21 are bus lines (i.e. conductive strips) and that the heater 14 is resistive so as to create heat, then Balzano implicitly teaches that the supply leads 20, 21 have less resistance than the heater 14. 

[AltContent: textbox (Battery)][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Heating Elements)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Supply Leads)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Supply Leads)]
    PNG
    media_image8.png
    452
    576
    media_image8.png
    Greyscale


Based on the teachings of Balzono, it is known in the field of endeavor of heatable footwear providing a novel heater construction incorporating flexible electrical circuits where a plurality of electrically conductive strips carried on a base supply current with little to no heat and so that the heater provide heating via a highly resistive path without being subject to breakage and disruption of the electrical circuit. 
Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to modify Costanzo, as modified by Wrightenberry and Macher et al to incorporate the teachings of Balzano by allowing the supply lead to have a lower ohmic resistance than the heating element in the heating zone as taught by Costanzo and Wrightenberry and Macher et al, thereby a novel heater construction incorporating flexible electrical circuits where a plurality of electrically conductive strips carried on a base supply current with little to no heat and so that the heater provide heating via a highly resistive path without being subject to breakage and disruption of the electrical circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        April 6, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761